This cause originated in the Industrial Commission as a claim for participation in the workmen's compensation fund, and, upon the same being disallowed, was appealed to the court of common pleas, and, upon trial in the court of common pleas, the case was heard upon the evidence introduced before the Industrial Commission, by virtue of the provisions of Section 1465-90, General Code, as amended May 17, 1921 (109 Or. L., 296), which went into effect August 15, 1921. The appellant was denied the right to introduce additional testimony in the court of common pleas, to which exception was duly taken. The injury occurred on September 10, 1920, and the case therefore comes clearly within the decision of this court in the case of IndustrialComm. v. Vail, 110 Ohio St. 304, 143 N.E. 716. It was decided in the Vail case that an application for *Page 34 
compensation, filed with the Industrial Commission prior to August 15, 1921, the date the amendment to Section 1465-90, General Code, became effective, is not governed in an appeal proceeding by that section as amended. On the authority of that case, the judgment must be reversed, and the cause remanded to the court of common pleas for new trial.
Judgment reversed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.